Citation Nr: 1712584	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  10-32 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to death pension benefits.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to December 1973.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The issue of entitlement to death pension benefits is addressed in the REMAND below the ORDER.


FINDINGS OF FACT

1. The Veteran died in October 2008 from hepatic cirrhosis, according to the death certificate.

2.  The Veteran's hepatic cirrhosis is not etiologically related to his military service.


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014) provides that VA will assist a claimant in obtaining evidence necessary to substantiate claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim 

The record reflects that all available pertinent treatment records, to include service treatment records and available post-service private treatment records, have been obtained.  The appellant  has not identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

A VA opinon was not obtained.  As discussed in greater detail below, neither the medical nor lay evidence suggests any mechanism by which the Veteran's cause of death was related to his military service.  Consequently, the Board determines that there is no foundation for a request for an opinion in this case.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim, and the Board will now address the merits of the claim.

II. Legal Critieria

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312 (a).

A service-connected disability will be considered as the principal or primary, cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b).

A contributory cause of death inherently is one not related to the principal cause of death. In determining whether service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death. It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

In general, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312 (c)(2).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resting the effects of other disease or injury primarily causing death.  Where the service-connected condition affect vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be presumed.  38 C.F.R. § 3.312 (c)(3).

A service-connected disability is one which was incurred in or aggravated by active service; one which may be presumed to have been incurred or aggravated during such service; or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

In the case of a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, VA regulations provide that he or she shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iii). 

Whenever the Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.  38 U.S.C.A. § 1116 (b) (1).  Hepatic cirrhosis is not among the diseases presumed to be related with herbicide exposure.  38 U.S.C.A. § 1116 (a).

The U.S. Court of Appeals for the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary, except as otherwise provided by law.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
 
III. Analysis

The appellant filed a claim of entitlement to Dependency and Indemnity Compensation in October 2008, which was denied in the March 2009 rating decision.  According to the Veteran's death certificate, he died in October 2008; the cause of death listed was hepatic cirrhosis.  There were no secondary or contributory causes of death noted.  

The Veteran was not service-connected for any disability at the time of his death.  During his lifetime, he sought service connection for  posttraumatic stress disorder and arthritis; these claims were denied in a September 2002 rating decision.  

In both her October 2008 application for benefits and July 2009 VA Form 9, the appellant references an accident that occurred during the Veteran's second tour in Vietnam, but she does not in any way offer an argument or medical evidence as to how the Veteran's death may have been associated with that accident.  The accident is not discussed in the Veteran's service records.  Service treatment records are also silent for any complaint, treatment, or diagnosis related to the Veteran's liver.  
Moreover, there is no evidence of record associating the Veteran's hepatic cirrhosis with his military service.  VA treatment records show that the Veteran had hepatitis C, as well as a history of alcohol abuse and intravenous cocaine use.  However, no relationship between these medical problems and his military service is intimated.  

The law provides that, while VA is obligated to assist a claimant in the development of a claim, there is no duty on VA to prove the claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), reconsidered, 1 Vet. App. 406 (1991).  In light of the above facts,the Board determines that a preponderance of the evidence of is against the claim of entitlement to service connection for the cause of the Veteran's death.   The claim is, therefore, denied. 


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.


REMAND

The appellant also filed a notice of disagreement (NOD) concerning the March 2009 denial of death pension benefits on the basis of excess income.  A deferred rating decision dated in June 2010 noted this NOD and that action had not yet been taken, but there is no further entry regarding this appeal in the file.  Therefore, the Board remands this issue to the agency of original jurisdiction for issuance of a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMO), in Washington, D.C., for the following actions:

Issue an SOC in response to the April 2009 notice of disagreement with the denial of death pension benefits in the March 2009 rating decision.  Inform the Veteran of the requirements to perfect an appeal with respect to this matter.  Ensure that any indicated development is completed if the Veteran perfects an appeal with respect to the issue.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


